      Case 6:19-cv-01028-JWB-KGG Document 13 Filed 05/21/19 Page 1 of 31




                       IN THE UNITED STATES DISTRICT COURT
                                DISTRICT OF KANSAS

N.T., an individual,                            )
                                                )
                                                )
                            Plaintiff,          )Case No. 6:19-cv-01028-JWB-KGG
v.                                              )
                                                )
TACO BELL CORP.                                 ) REQUEST FOR JURY TRIAL
Serve Registered Agent:                         )
THE CORPORATION COMPANY, INC.                   )
112 SW 7th Street, Suite 3C                     )
Topeka, KS 66603                                )
                                                )
and                                             )
                                                )
BORDER MANAGEMENT                               )
Serve:                                          )
2408 E. Kansas,                                 )
Garden City, US KS 67846                        )
                                                )
and                                             )
                                                )
JPM, Inc.                                       )
Serve:                                          )
Jeannie DeVeney, Esq.                           )
1201 Walnut Street, Suite 1450                  )
Kansas City, MO 64106                           )
                                                )
and                                             )
                                                )
JPM Camp, Inc.                                  )
Serve:                                          )
Jeannie DeVeney, Esq.                           )
1201 Walnut Street, Suite 1450                  )
Kansas City, MO 64106                           )
                                                )
and                                             )
                                                )
PATRICK VESTAL, an individual.                  )
Hold Service.                                   )
                                                )
                            Defendants.         )

                           FIRST AMENDED COMPLAINT

                                          1
     Case 6:19-cv-01028-JWB-KGG Document 13 Filed 05/21/19 Page 2 of 31




         This is an action under Title VII of the Civil Rights Act of 1964 (“Title VII”), as amended

42 U.S.C. §§ 2000e et seq., and other torts, to correct and deter unlawful practices based on sexual

harassment, tortious activity, and unlawful discharge, and to make Plaintiff whole. Plaintiff N.T.,

(“Plaintiff”) alleges that Defendants Taco Bell Corp.; Border Management; JPM Inc.; JPM Camp

Inc., and Defendant Patrick Vestal subjected Plaintiff, a minor at the time the actions herein

occurred, to discriminatory, harassing, unwelcome, and tortious actions, to wit:

                                    Parties and Jurisdiction

    1.          Plaintiff N.T. is an individual who was approximately sixteen (16) years old at the

    time of the events described herein.

    2.          Defendant Taco Bell Corp, is a corporation which, at all times pertinent to this

    Complaint, was registered to do business as a foreign entity in the state of Kansas.

    3.          Upon information and belief, Defendant Border Management is an owner and/or

    operator of the Taco Bell located at 2408 E. Kansas, Garden City, KS 67846.

    4.           Upon information and belief, Defendant JPM Inc. is an owner and/or operator of

    the Taco Bell located at 2408 E. Kansas, Garden City, KS 67846.

    5.           Upon information and belief, Defendant JPM Inc. is an owner and/or operator of

    the Taco Bell located at 2408 E. Kansas, Garden City, KS 67846.

    6.           Upon information and belief, Defendant Patrick Vestal is an individual residing

    in the state of Kansas.

    7.          At all relevant times, Defendant Taco Bell Corp. continuously had at least fifteen

    (15) employees.

    8.          At all relevant tines, Defendant Taco Bell Corp. has continuously been and is now

    an employer engaged in an industry affecting commerce within the meaning of Title VII.

                                                  2
 Case 6:19-cv-01028-JWB-KGG Document 13 Filed 05/21/19 Page 3 of 31




9.         Upon information and belief, at all relevant times, Defendant Border Management

continuously had at least fifteen (15) employees.

10.        Upon information and belief, at all relevant times, Defendant Border Management

has continuously been and is now an employer engaged in an industry affecting commerce

within the meaning of Title VII.

11.        Upon information and belief, at all relevant times, Defendant JPM Inc.

continuously had at least fifteen (15) employees.

12.        Upon information and belief, at all relevant times, Defendant JPM Inc. has

continuously been and is now an employer engaged in an industry affecting commerce within

the meaning of Title VII.

13.        Upon information and belief, at all relevant times, Defendant JPM Camp Inc.

continuously had at least fifteen (15) employees.

14.        Upon information and belief, at all relevant times, Defendant JPM Camp Inc. has

continuously been and is now an employer engaged in an industry affecting commerce within

the meaning of Title VII.

15.        The unlawful employment practices alleged herein have been committed within the

jurisdiction of the United States District Court for the District of Kansas.

16.        Jurisdiction and venue are proper in the District of Kansas pursuant to 28 U.S.C. §

1331 and 28 U.S.C. § 1391.

                 Administrative Procedure and Procedural Posture

17.        On or about November 2, 2017, Plaintiff timely filed a Charge of Discrimination

with the Equal Employment Opportunity Commission (“EEOC”) (attached as Exhibit A and

incorporated herein as if fully stated).



                                             3
 Case 6:19-cv-01028-JWB-KGG Document 13 Filed 05/21/19 Page 4 of 31




18.          On or about November 20, 2018, the EEOC issued to Plaintiff Notice of Right to

Sue (attached as Exhibit B and incorporated herein by reference).

19.          The aforesaid Charge of Discrimination provided the EEOC sufficient opportunity

to investigate the full scope of the controversy between the parties and, accordingly, the sweep

of this judicial complaint may be and is as broad as the scope of an investigation of Plaintiff’s

claims and the involved parties, which could reasonably be expected to have grown out of the

Charge of Discrimination.

20.          Through the filing of Plaintiff’s Charge of Discrimination, Defendants were

afforded notice of Plaintiff’s claims and the opportunity to participate in voluntary

compliance.

21.          Plaintiff has satisfied all private, administrative and judicial prerequisites to the

      institution of this action.

                        General Allegations Common to All Counts

22.          Upon information and belief, Defendants Taco Bell Corp.; Border Management;

JPM Inc. and JPM Camp, Inc. provide food and beverage services to customers and operate

within the state of Kansas.

23.          Upon information and belief, for a period of at least a decade prior to the events

described herein, Defendant Taco Bell Corp. knew of the significant risk of employees

working in Taco Bell restaurants being subjected to sexual harassment and/or sexual assault

in the workplace.

24.          Upon information and belief, Defendants Taco Bell Corp.; Border Management;

JPM Inc. and JPM Camp, Inc. engaged in a pattern and practice of discrimination and




                                               4
 Case 6:19-cv-01028-JWB-KGG Document 13 Filed 05/21/19 Page 5 of 31




harassment and/or allowed discrimination, assault, and harassment of Taco Bell employees to

occur.

25.       Upon information and belief, Defendants Taco Bell Corp.; Border Management;

JPM Inc. and JPM Camp, Inc., at all times pertinent to this Complaint, were responsible for

establishing policies and procedures regarding operations of Taco Bell restaurants.

26.       Upon information and belief, Defendants Taco Bell Corp.; Border Management;

JPM Inc. and JPM Camp, Inc., at all times pertinent to this Complaint, were responsible for

overseeing the operations of Taco Bell restaurants.

27.       Upon information and belief, Defendants Taco Bell Corp.; Border Management;

JPM Inc. and JPM Camp, Inc., at all times pertinent to this Complaint, were responsible for

training Taco Bell employees.

28.       Upon information and belief, Defendants Taco Bell Corp.; Border Management;

JPM Inc. and JPM Camp, Inc., at all times pertinent to this Complaint, were responsible for

receiving, investigating, and responding to complaints of discrimination and harassment.

29.       Defendants Taco Bell Corp.; Border Management; JPM Inc. and JPM Camp, Inc.

had the power to discipline and terminate employees.

30.       Upon information and belief, Defendant Taco Bell Corp. has knowledge of a

pattern unlawful employment practices including inappropriate, discriminatory, and harassing

behavior, as well as unwanted touchings of restaurant employees occurring in various facilities

and locations across the United States.

31.       In 2017, Defendants Taco Bell Corp.; Border Management; JPM Inc. and JPM

Camp, Inc., engaged in unlawful practices at the 2408 E. Kansas Avenue Taco Bell restaurant




                                            5
 Case 6:19-cv-01028-JWB-KGG Document 13 Filed 05/21/19 Page 6 of 31




in Garden City, Kansas. The unlawful practices involved subjecting Plaintiff, a minor, to

sexual harassment based on sex, sexual assault, and subsequent discharge from employment.

32.       In the spring of 2017, Plaintiff, who was then sixteen (16) years old, began working

at the Taco Bell restaurant in Garden City, Kansas.

33.       On the day of Plaintiff’s first interview, Defendant Vestal subjected Plaintiff to

unwelcome sexual harassment while Plaintiff’s younger sister was present.

34.       The sexual harassment consisted of Defendant Vestal making inappropriate and

unwelcome comments to Plaintiff, including stating that Plaintiff and her younger sister were

both “cute” and “hot.”

35.       In response, Plaintiff asked Defendant Vestal to stop.

36.       Almost immediately after, Defendant Vestal became more aggressive and

flirtatious with Plaintiff. Defendant Vestal subjected Plaintiff to inappropriate touching,

demeaning comments, and unwanted behavior.

37.       Shortly thereafter, Defendant Vestal approached Plaintiff and asked to go out on a

date.

38.       Defendant Vestal made other sexually inappropriate comments.

39.       Defendant Vestal grabbed Plaintiff’s thigh in a sexual manner.

40.       Plaintiff continuously and immediately denied Defendant Vestal’s sexual advances

and told him to stop.

41.       Defendant Vestal would not take no for an answer and on at least one occasion told

Plaintiff, “you’ll end up coming back.”

42.       Plaintiff reported Defendant Vestal’s behavior to Gloria Salas, a manager for the

Taco Bell Defendants.



                                           6
 Case 6:19-cv-01028-JWB-KGG Document 13 Filed 05/21/19 Page 7 of 31




43.        Plaintiff told Ms. Salas that Plaintiff was very uncomfortable due to Defendant’s

Vestal’s unwelcome actions and comments.

44.        During Plaintiff’s conversation with Ms. Salas, Defendant Vestal entered the room.

45.        Ms. Salas asked Defendant Vestal if he would leave Plaintiff alone, and he

responded, “ok.”

46.        Upon information and belief, no other action was taken to stop the harassment

Plaintiff was subjected to.

47.        Upon information and belief, Plaintiff’s employer and supervisors had prior

knowledge, or should have known, of Defendant Vestal’s proclivity of making sexual

comments to co-workers.

48.        The severe and pervasive sexual harassment continued.

49.        Defendant Vestal continued to make sexual comments to Plaintiff.

50.        Plaintiff grew more and more uncomfortable with the situation as it seemed

Defendant Vestal’s behavior was only escalating.

51.        Defendant Vestal stated that he loved Plaintiff and was waiting for Plaintiff to come

of age so they could be together.

52.        Defendant Vestal called Plaintiff “sexy.”

53.        Defendant Vestal, on at least one occasion, grabbed Plaintiff’s behind.

54.        Defendant Vestal made comments about Plaintiff’s younger sister, saying he

thought she was “hot” and wanted to have sex with her.

55.        Defendant Vestal made these statements despite knowing that Plaintiff’s younger

sister was thirteen (13) years old.




                                             7
 Case 6:19-cv-01028-JWB-KGG Document 13 Filed 05/21/19 Page 8 of 31




56.       Defendant Vestal repeatedly asked Plaintiff to engage in sexual intercourse with

him, to which Plaintiff continuously refused.

57.       Plaintiff reported the continued severe and pervasive sexual harassment to Ms.

Salas for a second time, who assured Plaintiff that she would talk to Defendant Vestal.

58.       Upon information and belief, no one took any actions against Defendant Vestal

during this time.

59.       Plaintiff continued to report Defendant Vestal’s harassing behavior to Gloria Salas

multiple times over the next several weeks.

60.       Eventually, Ms. Salas stated that she was getting tired of Plaintiff reporting the

harassment.

61.       Ms. Salas told Plaintiff she had already told him to stop and he was not changing.

62.       Ms. Salas suggested that Plaintiff should just wait until Defendant Vestal learns to

stop the unwelcome behavior on his own.

63.       In May 2017, Plaintiff was instructed to take out the trash with Defendant Vestal.

64.       While they were outside, Defendant Vestal grabbed, kissed, and fondled Plaintiff

without consent.

65.       Plaintiff immediately began to cry and denied his advances, but Defendant Vestal

would not stop.

66.       Defendant Vestal told Plaintiff to “shut up” and that he would stop once it’s over.

67.       Defendant Vestal put his hands up Plaintiff’s shirt and fondled Plaintiff’s chest and

subjected Plaintiff to unwanted and unwelcome sexual touchings.

68.       Upon information and belief, there were no video cameras filming the area of the

premises where the trash dumpster was located.



                                              8
 Case 6:19-cv-01028-JWB-KGG Document 13 Filed 05/21/19 Page 9 of 31




69.         Defendants Taco Bell Corp.; Border Management; JPM Inc. and JPM Camp, Inc.

knew or should have known that employees working within Taco Bell restaurants may be

subjected to sexual harassment in locations of the premises that did not have cameras.

70.         For example, upon information and belief, a former employee of a Taco Bell

restaurant had been subjected to unwelcome sexual advances in a freezer at another Taco Bell

location.

71.         Plaintiff confided in a co-worker about the sexual assault and severe and pervasive

sexual harassment.

72.         Plaintiff had reason to believe that lodging a complaint would be futile due to her

previous complaints being ignored and ridiculed.

73.         Plaintiff’s co-worker reported the assault to an assistant manager for Taco Bell

Defendants, who then reported it to Ms. Salas.

74.         Upon information and belief, the assistant manager informed Ms. Salas that

Plaintiff was in fear of losing her job over reporting the incident.

75.         Upon information and belief, Plaintiff’s managers were not properly trained to

respond to Plaintiff’s complains of sexual harassment.

76.         Upon information and belief, Ms. Salas did not know what to do in response to

Plaintiff’s complaints.

77.         Upon information and belief, Plaintiff’s managers were not properly supervised to

ensure they were appropriately responding to Plaintiff’s complaints.

78.         Plaintiff spoke to Ms. Salas and expressed concern over returning to work due to

Defendant Vestal’s actions and the hostile work environment.




                                              9
Case 6:19-cv-01028-JWB-KGG Document 13 Filed 05/21/19 Page 10 of 31




79.         In response, Ms. Salas simply demanded Plaintiff give three weeks of notice before

quitting.

80.         Ms. Salas did not inform Plaintiff of any efforts by the Taco Bell Defendants to

investigate the actions of Defendant Vestal against Plaintiff.

81.         Plaintiff did not return to work due to deep concerns that Taco Bell Defendants did

not care about employee safety including her safety, as nothing had been done to keep Plaintiff

safe from Defendant Vestal.

82.         On or about May 29, 2017, Plaintiff was terminated by Taco Bell Defendants for

“job abandonment.”

83.         Upon information and belief, Plaintiff is ineligible for rehire with the Taco Bell

Defendants.

84.         Plaintiff was not invited back to work, nor did anyone attempt to reassure Plaintiff

that is was safe to return to its restaurant.

85.         Upon information and belief, Plaintiff’s claims of sexual harassment and sexual

assault were not taken seriously or investigated by Defendants Taco Bell Corp.; Border

Management; JPM Inc. or JPM Camp, Inc.

86.         Upon information and belief, Defendant Vestal was not terminated until

approximately one week after Plaintiff’s termination.

87.         Upon information and belief, the investigation did not take place until Plaintiff

talked to the school principal about what happened and then met with a detective days later.

88.         Defendants Taco Bell Corp.; Border Management; JPM Inc. and JPM Camp, Inc.

knew of the risk of sexual harassment and sexual assault occurring against co-workers and did

not take adequate steps to protect Plaintiff in the workplace.



                                                10
Case 6:19-cv-01028-JWB-KGG Document 13 Filed 05/21/19 Page 11 of 31




89.        The Defendants in this case have caused Plaintiff, a minor child at the time of the

actions described herein, enormous, unimaginable pain and suffering, humiliation, and fear

which Plaintiff continues to suffer and will likely suffer for many years in the future.

90.        Upon information and belief, certain managerial employees of the Taco Bell

Defendants have continued the harassment of Plaintiff even after termination.

91.        Upon information and belief, managerial employees of Border Management; JPM

Inc. and/or JPM Camp, Inc. have continued the discrimination and harassment of Plaintiff by

discussing Plaintiff’s reports of harassment and discrimination with Plaintiff’s subsequent

employer and the community in general.

92.        Plaintiff has faced extreme embarrassment, fear, and ridicule due to the continued

discriminatory actions of Border Management; JPM Inc. and/or JPM Camp, Inc.

          COUNT I –SEXUAL HARASSMENT IN VIOLATION OF TITLE VII
           v. Defendants Border Management; JPM Inc. and JPM Camp, Inc.

93.        Plaintiff incorporates the allegations contained in above paragraphs as though

fully set forth herein.

94.        During Plaintiff’s employment with Border Management; JPM Inc. and JPM

Camp, Inc., Plaintiff was subjected to a sexually hostile and offensive work environment,

which constituted severe and pervasive sexual harassment, which Plaintiff found and which

a reasonable person would find to be offensive, and which altered the terms, conditions

and/or privileges of Plaintiff’s employment.

95.        Defendants Border Management; JPM Inc. and JPM Camp, Inc. knew or should

have known of the sexual harassment directed toward Plaintiff.

96.        Border Management; JPM Inc. and JPM Camp, Inc. failed to take prompt and

appropriate corrective action that was reasonably calculated to stop the harassment.

                                            11
Case 6:19-cv-01028-JWB-KGG Document 13 Filed 05/21/19 Page 12 of 31




97.       Border Management; JPM Inc. and JPM Camp, Inc. terminated Plaintiff’s

employment.

98.        All actions or inactions of or by Defendants Border Management; JPM Inc. and

JPM Camp, Inc. occurred by or through their agents, servants, or employees acting within

the course and scope of their employment, as set forth herein.

99.       As a direct and proximate result of Defendants Border Management; JPM Inc. and

JPM Camp, Inc. actions and/or omissions, Plaintiff has been deprived of past income,

including wages and benefits, as well as other monetary and non-monetary benefits.

100.      Plaintiff will also be deprived of future income and benefits.

101.      As a further direct and proximate result of Defendants Border Management; JPM

Inc. and JPM Camp, Inc. actions and/or omissions, Plaintiff has suffered a loss of self-esteem,

emotional distress, pain and suffering, fear, loss of sleep, disturbing dreams, anxiety,

depression, humiliation, diminished career potential, isolation, embarrassment, a diminished

job record, and mental anguish, and related compensatory damages.

102.      Plaintiff has had to attend counseling and will likely have a need for future

counseling, due to the treatment described herein.

103.      By failing to take prompt and effective remedial action Defendants Border

Management; JPM Inc. and JPM Camp, Inc., in effect condoned, ratified and/or authorized

the discrimination and harassment against Plaintiff.

104.      As shown by the foregoing, Defendants Border Management; JPM Inc. and JPM

Camp, Inc. conduct was willful, wanton, and malicious, and showed complete indifference to

or conscious disregard for the rights of others, including the rights of the Plaintiff, thus,




                                            12
     Case 6:19-cv-01028-JWB-KGG Document 13 Filed 05/21/19 Page 13 of 31




    justifying an award of punitive damages in an amount sufficient to punish the Defendants or

    to deter them and other companies from the conduct in the future.

    WHEREFORE, Plaintiff requests that the Court enter judgment in her favor and against

Defendants Border Management; JPM Inc. and JPM Camp, Inc. jointly and severally for actual

and economic damage to make Plaintiff whole by providing appropriate back pay and benefits in

amounts provided at trial, and for other affirmative relief necessary to eradicate the effects of

Defendants Border Management; JPM Inc. and JPM Camp, Inc. unlawful employment practices;

for injunctive relief including ordering Defendants Border Management; JPM Inc. and JPM Camp,

Inc. to institute and carry out policies, practices, and programs that provide equal employment

opportunities and eradicate the effects of its past and present unlawful employment practices; for

reinstatement or front pay in lieu of reinstatement; for past and future compensatory damages and

pecuniary and non-pecuniary losses including emotional distress, pain and suffering, anxiety, loss

of enjoyment of life, humiliation, embarrassment, fear and inconvenience, resulting from the

unlawful employment practices described herein in amounts to be determined at trial; for punitive

damages for the Defendants Border Management; JPM Inc. and JPM Camp, Inc. malicious

conduct or reckless indifference described herein in amounts to be determined at trial; for

reasonable attorney’s fees and costs incurred herein as determined by the Court; for pre- and post-

judgment interest as allowed by law; and for such other and further legal and equitable relief as

this Court deems just and proper.

              COUNT II –SEX DISCRIMINATION IN VIOLATION OF TITLE VII
               v. Defendants Border Management; JPM Inc. and JPM Camp, Inc.

    105.       Plaintiff incorporates the allegations contained in above paragraphs as though

    fully set forth herein.




                                                13
Case 6:19-cv-01028-JWB-KGG Document 13 Filed 05/21/19 Page 14 of 31




106.       During Plaintiff’s employment with Defendants Border Management; JPM Inc.

and JPM Camp, Inc., Plaintiff was subjected to repetitive, unmitigated, severe and pervasive

sexual harassment, which Plaintiff found and which a reasonable person would find to be

offensive, and which altered the terms, conditions and/or privileges of Plaintiff’s

employment.

107.      Defendants Border Management; JPM Inc. and JPM Camp, Inc. knew or should

have known of the sexual harassment directed toward Plaintiff.

108.      Defendants Border Management; JPM Inc. and JPM Camp, Inc. failed to take

prompt and appropriate corrective action that was reasonably calculated to stop the

harassment.

109.      Defendants Border Management; JPM Inc. and JPM Camp, Inc. failed to provide

Plaintiff with equal employment opportunity and instead allowed Plaintiff to be subjected to

discrimination based upon sex.

110.      Defendants Border Management; JPM Inc. and JPM Camp, Inc. failed to provide

Plaintiff with a safe workplace, and terminated Plaintiff’s employment, due to sex.

111.       All actions or inactions of or by Defendants Border Management; JPM Inc. and

JPM Camp, Inc. occurred by or through their agents, servants, or employees acting within

the course and scope of their employment, as set forth herein.

112.      As a direct and proximate result of the Defendants Border Management; JPM Inc.

and JPM Camp, Inc. actions and/or omissions, Plaintiff has been deprived of past income,

including wages and benefits, as well as other monetary and non-monetary benefits.

113.      Plaintiff will also be deprived of future income and benefits.




                                            14
     Case 6:19-cv-01028-JWB-KGG Document 13 Filed 05/21/19 Page 15 of 31




    114.       As a further direct and proximate result of Defendants Border Management; JPM

    Inc. and JPM Camp, Inc. actions and/or omissions, Plaintiff has suffered a loss of self-esteem,

    emotional distress, pain and suffering, fear, loss of sleep, disturbing dreams, anxiety,

    depression, humiliation, diminished career potential, isolation, embarrassment, a diminished

    job record, and mental anguish, and related compensatory damages.

    115.       Plaintiff has had to attend counseling and will likely have a need for future

    counseling, due to the treatment described herein.

    116.       By failing to take prompt and effective remedial action the Defendants Border

    Management; JPM Inc. and JPM Camp, Inc. in effect condoned, ratified and/or authorized the

    discrimination and harassment against Plaintiff.

    117.       As shown by the foregoing, Defendants Border Management; JPM Inc. and JPM

    Camp, Inc. conduct was willful, wanton, and malicious, and showed complete indifference to

    or conscious disregard for the rights of others, including the rights of the Plaintiff, thus,

    justifying an award of punitive damages in an amount sufficient to punish the Defendants

    Border Management; JPM Inc. and JPM Camp, Inc. or to deter them and other companies

    from the conduct in the future.

    WHEREFORE, Plaintiff requests that the Court enter judgment in her favor and against

Defendants Border Management; JPM Inc. and JPM Camp, Inc. jointly and severally for actual

and economic damage to make Plaintiff whole by providing appropriate back pay and benefits in

amounts provided at trial, and for other affirmative relief necessary to eradicate the effects of the

Defendants Border Management; JPM Inc. and JPM Camp, Inc. unlawful employment practices;

for injunctive relief including ordering Defendants Border Management; JPM Inc. and JPM Camp,

Inc. to institute and carry out policies, practices, and programs that provide equal employment



                                                 15
     Case 6:19-cv-01028-JWB-KGG Document 13 Filed 05/21/19 Page 16 of 31




opportunities and eradicate the effects of its past and present unlawful employment practices; for

reinstatement or front pay in lieu of reinstatement; for past and future compensatory damages and

pecuniary and non-pecuniary losses including emotional distress, pain and suffering, anxiety, loss

of enjoyment of life, humiliation, embarrassment, fear and inconvenience, resulting from the

unlawful employment practices described herein in amounts to be determined at trial; for punitive

damages for Defendants Border Management; JPM Inc. and JPM Camp, Inc. malicious conduct

or reckless indifference described herein in amounts to be determined at trial; for reasonable

attorney’s fees and costs incurred herein as determined by the Court; for pre- and post-judgment

interest as allowed by law; and for such other and further legal and equitable relief as this Court

deems just and proper.

                        COUNT III –ASSAULT AND BATTERY
            v. Defendants Border Management; JPM Inc., JPM Camp, Inc. and Vestal

    118.       Plaintiff incorporates the allegations contained in above-paragraphs as if fully set

        forth herein.

    119.       The conduct of the Defendant Vestal constituted unjustified, unwanted, harmful

        and offensive physical contact and caused Plaintiff damage.

    120.       Defendant Vestal’s acts of unwanted touchings and uninvited comments of sexual

        nature, put Plaintiff in reasonable apprehension of harmful and offensive physical contact

        and caused Plaintiff damage.

    121.       Defendant Vestal intended to cause harmful and offensive physical contact to

        Plaintiff.

    122.       Defendant Vestal did cause harmful and offensive physical contact to Plaintiff.

    123.       Defendant Vestal intended to cause contact which invaded Plaintiff’s sense of

        dignity.

                                                16
Case 6:19-cv-01028-JWB-KGG Document 13 Filed 05/21/19 Page 17 of 31




124.         Defendant Vestal’s actions occurred within the course and scope of his

    employment, and naturally arose during the performance of his work.

125.         Defendant Vestal intentionally and knowingly touched Plaintiff without consent.

126.         Defendant Vestal’s repeated offensive touchings were known, or with the exercise

    of reasonable care, should have been known by Defendants Border Management, JPM,

    Inc., and JPM Camp, Inc.

127.         All actions or inactions of or by Defendants occurred by or through their owners,

agents, servants, or employees acting within the course and scope of their employment, as set

forth herein.

128.         As a direct and proximate result of the Defendants’ actions and/or omissions,

Plaintiff has been deprived of past income, including wages and benefits, as well as other

monetary and non-monetary benefits.

129.         Plaintiff will also be deprived of future income and benefits.

130.         As a further direct and proximate result of Defendants’ actions and/or omissions,

Plaintiff has suffered a loss of self-esteem, emotional distress, pain and suffering, fear, loss of

sleep, disturbing dreams, anxiety, depression, humiliation, diminished career potential,

isolation, embarrassment, a diminished job record, and mental anguish, and related

compensatory damages.

131.         Plaintiff has had to attend counseling and will likely have a need for future

counseling, due to the treatment described herein.

132.         By failing to take prompt and effective remedial action the Taco Bell Defendants,

in effect condoned, ratified and/or authorized the discrimination and harassment against

Plaintiff.



                                              17
     Case 6:19-cv-01028-JWB-KGG Document 13 Filed 05/21/19 Page 18 of 31




    133.          As shown by the foregoing, the Defendants’ conduct was willful, wanton, and

    malicious, and showed complete indifference to or conscious disregard for the rights of others,

    including the rights of the Plaintiff, thus, justifying an award of punitive damages in an amount

    sufficient to punish the Defendants or to deter them and other companies from the conduct in

    the future.

    WHEREFORE, Plaintiff requests that the Court enter judgment in her favor and against

Defendants Border Management, JPM Inc., JPM Camp, Inc., and Vestal, jointly and severally for

actual and economic damage to make Plaintiff whole by providing appropriate back pay and

benefits in amounts provided at trial, and for other affirmative relief necessary to eradicate the

effects of the Defendants’ unlawful employment practices; for injunctive relief including ordering

the Defendants to institute and carry out policies, practices, and programs that provide equal

employment opportunities and eradicate the effects of its past and present unlawful employment

practices; for reinstatement or front pay in lieu of reinstatement; for past and future compensatory

damages and pecuniary and non-pecuniary losses including emotional distress, pain and suffering,

anxiety, loss of enjoyment of life, humiliation, embarrassment, fear and inconvenience, resulting

from the unlawful employment practices described herein in amounts to be determined at trial; for

punitive damages for Defendants’ malicious conduct or reckless indifference described herein in

amounts to be determined at trial; for reasonable attorney’s fees and costs incurred herein as

determined by the Court; for pre- and post-judgment interest as allowed by law; and for such other

and further legal and equitable relief as this Court deems just and proper.

                       COUNT IV – INTENTIONAL FAILURE TO SUPERVISE
                   v. Defendants Border Management; JPM Inc. and JPM Camp, Inc.

   134.           Plaintiff incorporates the allegations contained in above-paragraphs as if fully set

   forth herein.

                                                   18
 Case 6:19-cv-01028-JWB-KGG Document 13 Filed 05/21/19 Page 19 of 31




135.      Defendants Border Management; JPM Inc. and JPM Camp, Inc. had a duty to

exercise reasonable care to control Defendant Vestal as to prevent him from intentionally

harming Plaintiff and others and from so conducting himself as to create an unreasonable risk

of bodily harm to Plaintiff and others.

136.      During the commission of the aforementioned unwanted physical acts, Defendant

Vestal was on the premises of Defendants Border Management; JPM Inc. and JPM Camp, Inc.

acting as an employee.

137.      Defendants Border Management; JPM Inc. and JPM Camp, Inc. knew or had reason

to know that they had the ability to control Defendant Vestal at the time of the aforementioned

unwelcome acts.

138.      Defendants Border Management; JPM Inc. and JPM Camp, Inc. knew or should

have known of the necessity and opportunity to control Defendant Vestal from committing

the aforementioned acts.

139.      All actions or inactions of or by Defendants Border Management; JPM Inc. and

JPM Camp, Inc. occurred by or through their agents, servants, or employees acting within

the course and scope of their employment, as set forth herein.

140.      As a direct and proximate result of Defendants Border Management; JPM Inc. and

JPM Camp, Inc. actions and/or omissions, Plaintiff has been deprived of past income,

including wages and benefits, as well as other monetary and non-monetary benefits.

141.      Plaintiff will also be deprived of future income and benefits.

142.      As a further direct and proximate result of Defendants Border Management; JPM

Inc. and JPM Camp, Inc. actions and/or omissions, Plaintiff has suffered a loss of self-esteem,

emotional distress, pain and suffering, fear, loss of sleep, disturbing dreams, anxiety,



                                            19
     Case 6:19-cv-01028-JWB-KGG Document 13 Filed 05/21/19 Page 20 of 31




    depression, humiliation, diminished career potential, isolation, embarrassment, a diminished

    job record, and mental anguish, and related compensatory damages.

    143.       Plaintiff has had to attend counseling and will likely have a need for future

    counseling, due to the treatment described herein.

    144.       By failing to take prompt and effective remedial action Defendants Border

    Management; JPM Inc. and JPM Camp, Inc., in effect condoned, ratified and/or authorized

    the discrimination and harassment against Plaintiff.

    145.       As shown by the foregoing, Defendants Border Management; JPM Inc. and JPM

    Camp, Inc. conduct was willful, wanton, and malicious, and showed complete indifference to

    or conscious disregard for the rights of others, including the rights of the Plaintiff, thus,

    justifying an award of punitive damages in an amount sufficient to punish the Taco Bell

    Defendants or to deter them and other companies from the conduct in the future.

    WHEREFORE, Plaintiff requests that the Court enter judgment in her favor and against

Defendants Border Management; JPM Inc. and JPM Camp, Inc. jointly and severally for actual

and economic damage to make Plaintiff whole by providing appropriate back pay and benefits in

amounts provided at trial, and for other affirmative relief necessary to eradicate the effects of the

Defendants Border Management; JPM Inc. and JPM Camp, Inc. unlawful employment practices;

for injunctive relief including ordering Defendants Border Management; JPM Inc. and JPM Camp,

Inc. to institute and carry out policies, practices, and programs that provide equal employment

opportunities and eradicate the effects of its past and present unlawful employment practices; for

reinstatement or front pay in lieu of reinstatement; for past and future compensatory damages and

pecuniary and non-pecuniary losses including emotional distress, pain and suffering, anxiety, loss

of enjoyment of life, humiliation, embarrassment, fear and inconvenience, resulting from the



                                                 20
     Case 6:19-cv-01028-JWB-KGG Document 13 Filed 05/21/19 Page 21 of 31




unlawful employment practices described herein in amounts to be determined at trial; for punitive

damages for Defendants Border Management; JPM Inc. and JPM Camp, Inc. malicious conduct

or reckless indifference described herein in amounts to be determined at trial; for reasonable

attorney’s fees and costs incurred herein as determined by the Court; for pre- and post-judgment

interest as allowed by law; and for such other and further legal and equitable relief as this Court

deems just and proper.

          COUNT V– INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS-TORT
                                     OF OUTRAGE
          v. Defendants Border Management; JPM Inc., JPM Camp, Inc., and Vestal

   146.        Plaintiff incorporates the allegations contained in above-paragraphs as if fully set

   forth herein.

   147.        Defendants Border Management; JPM Inc., JPM Camp, Inc., and Defendant Vestal

    engaged in conduct that was extreme and outrageous.

   148.        Defendants Border Management; JPM Inc., JPM Camp, Inc., and Defendant Vestal

    acted in a willful, wanton manner, or engaged in conduct in reckless disregard of Plaintiff.

   149.        Plaintiff asked Defendant Vestal numerous times to stop the unwanted touchings

    and stop the unwanted comments.

   150.        Plaintiff asked her supervisors numerous times to stop the unwanted touchings and

    stop the unwanted comments.

   151.        Defendants Border Management; JPM, Inc., and JPM Camp Inc.’s failure to

    properly investigate Plaintiff’s repeated complaints of sexual harassment, including unwanted

    touchings, was extreme and outrageous.

   152.        Defendants Border Management; JPM, Inc., and JPM Camp Inc.’s required

    Plaintiff to take the trash outside, only with Defendant Vestal, whom Defendants Border



                                                21
 Case 6:19-cv-01028-JWB-KGG Document 13 Filed 05/21/19 Page 22 of 31




Management; JPM, Inc., and JPM Camp Inc.’s knew had previously subjected Plaintiff to

unwanted touchings.

153.       Plaintiff was sent outside with Defendant Vestal without supervision or even with

the presence of a video camera posited to view the trash dumpsters.

154.       Plaintiff was subjected to unwanted sexual assault and battery.

155.       The unwanted sexual assault and battery immediately caused Plaintiff to experience

extreme and severe emotional distress, including crying, humiliation, fear, and anxiety.

156.       Defendant Vestal was aided in committing the sexual assault and battery of Plaintiff

by the existence of his employment relationship with Defendants Border Management; JPM,

Inc., and JPM Camp Inc.

157.       Defendants Border Management; JPM, Inc., and JPM Camp Inc. knew, or should

have known, of the likelihood of Defendant Vestal committing unwanted touchings on

Plaintiff, especially when Defendant Vestal was not being visually supervised.

158.       The emotional distress suffered by Plaintiff is in such an extreme degree the law

must intervene because the distress inflected was so outrageous such that no reasonable person

should be expected to endure it.

159.       The conduct of Defendants is so outrageous and so extreme it exceeds the bounds

of decency and is simply atrocious and utterly intolerable in a civilized society.

160.       As a direct and proximate result of Defendants’ conduct, Plaintiff has suffered

mental distress.

161.       Plaintiff’s mental distress is both extreme and severe and has required

psychological attention for the same.




                                            22
 Case 6:19-cv-01028-JWB-KGG Document 13 Filed 05/21/19 Page 23 of 31




162.       Plaintiff’s extreme emotional distress has caused loss of sleep, fear, and anxiety

which has had a profound and lasting effect on Plaintiff’s life.

163.       All actions or inactions of or by Defendants Border Management; JPM, Inc., and

JPM Camp Inc. occurred by or through their owners, agents, servants, or employees acting

within the course and scope of their employment, as set forth herein.

164.       As a direct and proximate result of the Defendants’ actions and/or omissions,

Plaintiff has been deprived of past income, including wages and benefits, as well as other

monetary and non-monetary benefits.

165.       Plaintiff will also be deprived of future income and benefits.

166.       As a further direct and proximate result of Defendants’ actions and/or omissions,

Plaintiff has suffered a loss of self-esteem, emotional distress, pain and suffering, fear, loss of

sleep, disturbing dreams, anxiety, depression, humiliation, diminished career potential,

isolation, embarrassment, a diminished job record, and mental anguish, and related

compensatory damages.

167.       Plaintiff has had to attend counseling and will likely have a need for future

counseling, due to the treatment described herein.

168.       By failing to take prompt and effective remedial action Defendants Border

Management; JPM, Inc., and JPM Camp Inc., in effect condoned, ratified and/or authorized

the discrimination and harassment against Plaintiff.

169.       As shown by the foregoing, the Defendants’ conduct was willful, wanton, and

malicious, and showed complete indifference to or conscious disregard for the rights of others,

including the rights of the Plaintiff, thus, justifying an award of punitive damages in an amount




                                             23
     Case 6:19-cv-01028-JWB-KGG Document 13 Filed 05/21/19 Page 24 of 31




    sufficient to punish the Defendants or to deter them and other companies from the conduct in

    the future.

    WHEREFORE, Plaintiff requests that the Court enter judgment in her favor and against the

Defendants Border Management; JPM, Inc., JPM Camp Inc., and Vestal, jointly and severally for

actual and economic damage to make Plaintiff whole by providing appropriate back pay and

benefits in amounts provided at trial, and for other affirmative relief necessary to eradicate the

effects of Defendants Border Management; JPM, Inc., JPM Camp Inc., and Vestal unlawful

employment practices; for injunctive relief including ordering Defendants Border Management;

JPM, Inc., and JPM Camp Inc., to institute and carry out policies, practices, and programs that

provide equal employment opportunities and eradicate the effects of its past and present unlawful

employment practices; for reinstatement or front pay in lieu of reinstatement; for past and future

compensatory damages and pecuniary and non-pecuniary losses including emotional distress, pain

and suffering, anxiety, loss of enjoyment of life, humiliation, embarrassment, fear and

inconvenience, resulting from the unlawful employment practices described herein in amounts to

be determined at trial; for punitive damages for Defendants Border Management; JPM, Inc., JPM

Camp Inc., and Vestal malicious conduct or reckless indifference described herein in amounts to

be determined at trial; for reasonable attorney’s fees and costs incurred herein as determined by

the Court; for pre- and post-judgment interest as allowed by law; and for such other and further

legal and equitable relief as this Court deems just and proper.

             COUNT VII– NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS
                v. Defendants Border Management; JPM, Inc., JPM Camp Inc.

    170.          Plaintiff incorporates the allegations contained in above-paragraphs as if fully set

    forth herein.

    171.          Plaintiff, a minor child, was sexually assaulted in the workplace.

                                                   24
Case 6:19-cv-01028-JWB-KGG Document 13 Filed 05/21/19 Page 25 of 31




172.      Plaintiff was under the supervision and control of Defendants Border Management;

JPM, Inc., and JPM Camp Inc. when Plaintiff was subjected to the unwanted touchings.

173.      Defendants Border Management; JPM, Inc., and JPM Camp Inc. owed a duty to

protect Plaintiff in the workplace from unwanted sexual touchings.

174.      Defendants Border Management; JPM, Inc., and JPM Camp Inc. breached that duty

when they failed to adequately supervise the activities of Defendant Vestal when he was alone

with Plaintiff and failed to use reasonable care to investigate Plaintiff’s repeated complaints

of unwanted sexual contact by Defendant Vestal.

175.      As a result of the above describe conduct, Plaintiff suffered and continues to suffer,

shock and emotional distress.

176.      The minor Plaintiff also suffers from physical manifestations of emotional distress

that are medically diagnosable and significant, embarrassment, loss of self-esteem, disgrace,

humiliation, and loss of enjoyment of life, loss of sleep, fear, isolation, disturbing dreams,

and/or has incurred and will continue to incur expenses for medical and psychological

treatment, therapy, and counseling, and related compensatory damages.

177.      As a direct and proximate result of the Defendants’ actions and/or omissions,

Plaintiff has been deprived of past income, including wages and benefits, as well as other

monetary and non-monetary benefits.

178.      Plaintiff will also be deprived of future income and benefits.

179.      By failing to take prompt and effective remedial action Defendants Border

Management; JPM, Inc., and JPM Camp Inc., in effect condoned, ratified and/or authorized

the discrimination and harassment against Plaintiff.




                                           25
     Case 6:19-cv-01028-JWB-KGG Document 13 Filed 05/21/19 Page 26 of 31




    180.       As shown by the foregoing, the Defendants Border Management; JPM, Inc., and

    JPM Camp Inc. conduct was willful, wanton, and malicious, and showed complete

    indifference to or conscious disregard for the rights of others, including the rights of the

    Plaintiff, thus, justifying an award of punitive damages in an amount sufficient to punish the

    Defendants or to deter them and other companies from the conduct in the future.

    WHEREFORE, Plaintiff requests that the Court enter judgment in her favor and against the

Defendants Border Management; JPM, Inc., and JPM Camp Inc. jointly and severally for actual

and economic damage to make Plaintiff whole by providing appropriate back pay and benefits in

amounts provided at trial, and for other affirmative relief necessary to eradicate the effects of the

Defendants Border Management; JPM, Inc., and JPM Camp Inc. unlawful employment practices;

for injunctive relief including ordering the Defendants Border Management; JPM, Inc., and JPM

Camp Inc. to institute and carry out policies, practices, and programs that provide equal

employment opportunities and eradicate the effects of its past and present unlawful employment

practices; for reinstatement or front pay in lieu of reinstatement; for past and future compensatory

damages and pecuniary and non-pecuniary losses including emotional distress, pain and suffering,

anxiety, loss of enjoyment of life, humiliation, embarrassment, fear and inconvenience, resulting

from the unlawful employment practices described herein in amounts to be determined at trial; for

punitive damages for Defendants Border Management; JPM, Inc., and JPM Camp Inc. malicious

conduct or reckless indifference described herein in amounts to be determined at trial; for

reasonable attorney’s fees and costs incurred herein as determined by the Court; for pre- and post-

judgment interest as allowed by law; and for such other and further legal and equitable relief as

this Court deems just and proper.

                                     COUNT VIII– NEGLIGENCE
                                      v. Defendant Taco Bell Corp.

                                                 26
Case 6:19-cv-01028-JWB-KGG Document 13 Filed 05/21/19 Page 27 of 31




181.      Plaintiff incorporates the allegations contained in above-paragraphs as if fully set

forth herein.

182.      Defendant Taco Bell Corp. develops, operates and franchises a worldwide system

of Taco Bell restaurants which prepare, package and sell a menu of food items.

183.      The Taco Bell restaurants are staffed by employees who are responsible for, among

other things, preparing, packaging, and selling food items.

184.      Defendant Taco Bell Corp. markets and sells Taco Bell restaurant franchises to the

public.

185.      In selling the restaurant franchises, Defendant Taco Bell Corp. requires the

franchisees to follow certain operational policies and procedures.

186.      Upon information and belief, Defendant Taco Bell Corp. has been aware of the risk

of sexual assault being committed in Taco Bell restaurants since at least 2009.

187.      Despite this, upon information and belief, Defendant Taco Bell Corp. has failed

institute any policies and procedures its franchisees are required to follow, which seek to

prevent sexual assault in the workplace.

188.      Upon information and belief, Defendant Taco Bell Corp, since at least 2009 has

known of this defect in its operational requirements given to its franchisees, yet has failed to

correct this issue, knowing that it continues to cause harm to Taco Bell restaurant employees.

189.      Upon information and belief, Defendant Taco Bell Corp. has intentionally failed to

institute operational requirements to prevents sexual assault in Taco Bell restaurants in order

to avoid being viewed as an “employer” under the employment discrimination civil rights

laws of this nation.




                                            27
Case 6:19-cv-01028-JWB-KGG Document 13 Filed 05/21/19 Page 28 of 31




190.         Defendant Taco Bell Corp. has a duty to provide rules regarding the operations, and

oversee the operations of, the franchised Taco Bell restaurant franchises.

191.         Defendant Taco Bell Corp. has a duty to ensure the Taco Bell franchised restaurants

are safe working environments.

192.         Defendant Taco Bell Corp. has a duty to disclose the known defects and risks of

operating a Taco Bell restaurant.

193.         Defendant Taco Bell Corp. has breached its duties in failing to disclose the known

risk of sexual assault in Taco Bell restaurants of employees.

194.         In breaching its duties, Defendant Taco Bell Corp. has caused harm to Plaintiff.

195.         As a result of the above describe conduct, Plaintiff suffered and continues to suffer,

shock and emotional distress.

196.         The minor Plaintiff also suffers from physical manifestations of emotional distress

that are medically diagnosable and significant, embarrassment, loss of self-esteem, disgrace,

humiliation, and loss of enjoyment of life, loss of sleep, fear, isolation, disturbing dreams,

and/or has incurred and will continue to incur expenses for medical and psychological

treatment, therapy, and counseling, and related compensatory damages.

197.         As a direct and proximate result of the Defendant Taco Bell Corp.’s actions and/or

omissions, Plaintiff has been deprived of past income, including wages and benefits, as well

as other monetary and non-monetary benefits.

198.         Plaintiff will also be deprived of future income and benefits.

199.         By failing to take prompt and effective remedial action Defendant Taco Bell Corp.,

in effect condoned, ratified and/or authorized the discrimination and harassment against

Plaintiff.



                                              28
     Case 6:19-cv-01028-JWB-KGG Document 13 Filed 05/21/19 Page 29 of 31




    200.       As shown by the foregoing, Defendant Taco Bell Corp.’s conduct was willful,

    wanton, and malicious, and showed complete indifference to or conscious disregard for the

    rights of others, including the rights of the Plaintiff, thus, justifying an award of punitive

    damages in an amount sufficient to punish the Defendants or to deter them and other

    companies from the conduct in the future.

    WHEREFORE, Plaintiff requests that the Court enter judgment in her favor and against

Defendant Taco Bell Corp. for actual and economic damage to make Plaintiff whole by providing

appropriate back pay and benefits in amounts provided at trial, and for other affirmative relief

necessary to eradicate the effects of Defendant Taco Bell Corp.’s unlawful employment practices;

for injunctive relief including ordering Defendant Taco Bell Corp. to institute and carry out

policies, practices, and programs that provide equal employment opportunities and eradicate the

effects of its past and present unlawful employment practices; for reinstatement or front pay in lieu

of reinstatement; for past and future compensatory damages and pecuniary and non-pecuniary

losses including emotional distress, pain and suffering, anxiety, loss of enjoyment of life,

humiliation, embarrassment, fear and inconvenience, resulting from the unlawful employment

practices described herein in amounts to be determined at trial; for punitive damages for Defendant

Taco Bell Corp.’s malicious conduct or reckless indifference described herein in amounts to be

determined at trial; for reasonable attorney’s fees and costs incurred herein as determined by the

Court; for pre- and post-judgment interest as allowed by law; and for such other and further legal

and equitable relief as this Court deems just and proper.




                                                 29
    Case 6:19-cv-01028-JWB-KGG Document 13 Filed 05/21/19 Page 30 of 31




                Demand for Jury Trial and Designation of Place of Trial

       Plaintiff requests a trial by jury, in Wichita, Kansas, on all counts and allegations of

wrongful conduct alleged in this Complaint.




                                              Respectfully Submitted,

                                              EDELMAN, LIESEN & MYERS, L.L.P.

                                              By: /s/Katherine E. Myers________________
                                              Katherine E. Myers    KS #25833
                                              kmyers@elmlawkc.com
                                              208 W. Linwood Blvd.
                                              Kansas City, Missouri 64111
                                              Telephone: (816) 533-4976
                                              Facsimile: (816) 463-8449

                                              ATTORNEY FOR PLAINTIFF




                                                30
     Case 6:19-cv-01028-JWB-KGG Document 13 Filed 05/21/19 Page 31 of 31




                                 CERTIFICATE OF SERVICE


       I hereby certify that on this 20th day of May, 2019, a true and correct version of the
foregoing was filed with the CM/ECF system which automatically sent notification to:


Jeannie DeVeney
Littler Mendelson, PC - Kansas City
1201 Walnut Street, Suite 1450
Kansas City, MO 64106
816-627-4405
Fax: 816-817-1453
Email: jdeveney@littler.com
ATTORNEY FOR DEFENDANT BORDER MANAGEMENT


Karen R. Glickstein
Jackson Lewis, PC - Overland Park
7101 College Blvd., Suite 1200
Overland Park, KS 66210
913-981-1018
Fax: 913-981-1019
Email: Karen.Glickstein@jacksonlewis.com
ATTORNEY FOR DEFENDANT TACO BELL CORP.


                                                             By:/s/Katherine E. Myers
                                                             ATTORNEY FOR PLAINTIFF




                                                31
